Citation Nr: 0328639	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  01-05 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for a right eye 
disability. 

2.	Entitlement to service connection for degenerative 
arthritis of the spine (cervical, thoracic, and 
lumbosacral).

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to service connection for a cardiovascular 
disability.

5.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On March 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations (with the 
claims file being made available to each 
examiner for review in connection with the 
examinations):

a)	an orthopedic examination to ascertain the 
nature and etiology of any arthritis of the 
spine (cervical, thoracic, lumbar).  All 
medically indicated special tests and 
studies, including x-rays, should be 
accomplished.  If arthritis of the 
cervical, thoracic, and/or lumbar spine is 
diagnosed, then the examiner (after 
reviewing the record) should offer an 
opinion as to whether it is at least as 
likely as not that such arthritis was 
manifested during service or within one 
year of the veteran's discharge from 
service in August 1970.  
b)	an audiological examination to ascertain 
the nature and etiology of bilateral 
hearing loss.  The examiner (after 
reviewing the record) should offer an 
opinion as to whether it is at least as 
likely as not that bilateral hearing loss 
is related to the veteran's active duty 
service, including noise exposure during 
service.
b)	a cardiovascular examination to ascertain 
the etiology of the veteran's 
cardiovascular disease.  All medically 
indicated special tests and studies should 
be accomplished.  The examiner (after 
reviewing the record) should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
cardiovascular disease was manifested 
during service or within one year of his 
discharge from service in August 1970. 
c)	an eye examination to determine the nature 
and etiology of any eye disorders.  All 
medically indicated special tests and 
studies should be accomplished.  The 
examiner (after reviewing the record) 
should offer an opinion as to whether it is 
at least as likely as not that any current 
eye disorder(s) is/are related to the 
veteran's active duty service.
d)	a PTSD examination to ascertain the current 
severity of the veteran's service-connected 
PTSD.  All examination findings should be 
reported to allow for evaluation under VA's 
diagnostic criteria for PTSD, and a Global 
Assessment of Functioning (GAF) score 
should be reported.  
2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		 
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

